ANDERSON, C. J.
Section 6112 of the Code says: “A foreign or domestice corporation may be sued in any county in which it does business by agent; but all actions for personal injuries must be brought in the county where the injury occurred, or in the county where the plaintiff resides, if such corporation does business by agent in the county of plaintiff’s residence.”
This section, in plain and unambiguous language, authorizes all suits against corporations in any county where they do business by an agent, except as to actions for personal injuries, which said actions must be brought in the county in which the injury occurred, or in the county in which the plaintiff resides, if the corporation does business by an agent in the county of plaintiff’s residence. The suit can be brought in the county where the injury occurred, whether the plaintiff resides there or not or whether the corporation did business there by an agent or not. If not brought in the county where the injury occurred, then it can be ^ *576brought in the county where the plaintiff resides, provided the corporation does business by agent in said county of the plaintiff’s residence. To hold that it cannot be brought in the county where the injury occurred, unless the corporation did business there by an agent, would be to render that part of section 6112, dealing with personal injury actions, absolutely impotent, and would' make the section read as if this last part was never incorporated theerin.
The complaint averred that the injury occurred in Walker county, and the plea in abatement did not deny this charge, and the plaintiff’s demurrer thereto was properly sutained.
The judgment of the circuit court is affirmed.
Affirmed.
Mayfield, Somerville, and Ti-tomas, JJ., concur.